Citation Nr: 1123349	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO. 10-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC), based on a need for the regular aid and attendance of another person or being housebound.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from December 1977 until March 1992, and subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran, in a September 2010 statement, raised a new claim for an earlier effective date for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). However, this matter is not before the Board because it has not been prepared for appellate review. Indeed, in an April 2011 statement, the Veteran indicated that he did not want the RO to review that claim until the Board had reviewed the present claim. Accordingly, this matter is REFERRED to the RO/Appeals Management Center (AMC) for appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities are of such a severity that he requires aid and attendance. The Veteran is currently in receipt of service connection for a left knee disability and for plantar calluses of both feet.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is in need of regular aid and attendance. Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person. A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(b). 

The criteria for determining the need for regular aid and attendance are set forth at 38 C.F.R. § 3.352(a) as follows: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances that by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances that normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself or herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination. 

The Veteran received a VA Aid and Attendance examination in August 2009. That VA examiner found him to be generally able to feed himself, and to prepare his own meals, though he had a decreased ability to stand and decreased hand grip strength. The examiner found him to be able to bathe himself and to tend to his hygiene needs. The examiner also found him to not be legally blind, to not require nursing home care, and to be able to manage his own financial affairs, though he had some short term memory problems that could require help with medicine management. The examiner found him to have bilateral knee tenderness and crepitus, with passive range of motion and limited flexion in the left knee. The examiner found him to be ambulatory, with limited exertional capacity, due to decreased visual acuity and diffuse degenerative disc. 

However, an October 2009 VA physical medicine rehabilitation consult record noted that the Veteran had rheumatoid arthritis, diabetic neuropathies, and diabetes mellitus. The examiner found the Veteran to warrant a midwheel drive wheelchair.

An October 2010 Marion Heart Associates, P.A. private medical record noted that the Veteran reported that he had difficulty taking care of himself, especially with activities of daily living. The examiner thus indicated that he favored the Veteran's request that he be allowed some help during the week in order to keep him healthy and symptom free. That record also noted that the Veteran had osteoarthritis, which would be treated accordingly and an orthopedic opinion would be shortly needed. No subsequent orthopedic opinion is of record. 

The record is unclear as to whether the Veteran is in need of aid and attendance due to his service-connected disabilities. Although the August 2009 VA examination generally found him to be able to perform activities of daily living, the Veteran was subsequently found to need a wheelchair and the October 2010 Marion Heart Associates, P.A. private medical record recommended that he receive aid. Additionally, none of the records distinguished whether the Veteran needed additional aid solely due to his service-connected disabilities.

Given the conflicting and unclear medical evidence of record, this case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). These questions concern whether the Veteran's service-connected disabilities cause him to need of aid and attendance or render him housebound. These questions must be addressed by an appropriately qualified medical professional.

A medical examination and opinion is therefore necessary. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c) (4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim). A VA examination is necessary to determine whether the Veteran is in need of aid and attendance due to his service-connected disabilities.  

Additionally, given that the October 2010 Marion Heart Associates, P.A. private medical record noted that an orthopedic examination may follow, and no such examination is of record, the RO/AMC should contact the Veteran to determine if there are any additional records that need to be obtained and associated with the claims file. 38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding medical records in regards to his claim and provide the appropriate authorizations for obtaining such records. If the Veteran wishes for the RO/AMC to attempt to obtain those records and provides the appropriate authorizations, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After any unassociated records are associated with the claims file, the RO/AMC shall afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected disabilities, and to ascertain whether the Veteran is in need of aid and attendance due to those service-connected disabilities. 

The examiner shall review all pertinent records associated with the claims file and a copy of this remand. Following this review and the examination, the examiner shall offer comments and an opinion as to whether the Veteran's service-connected disabilities cause him to need the aid and attendance of another person. 

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to his service-connected disabilities, as well as the medical evidence of record. The rationale for all opinions expressed shall be provided in a legible report.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



